DETAILED ACTION
This Office Action is in response to Restriction/Elected, filed on 08/08/2022, on the application filed on 10/29/2020. Claims 1-10 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. There being no allowable generic or linking claims. Election was made without traverse in the reply filed on 08/08/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto et al. (US 2017/0033710 A1 and Muto hereinafter).
Regarding claim 1, Muto discloses an electronics apparatus (item SA (R) of Fig. 7 and ¶[0086] shows and indicates electronics apparatus SA (R)  {semiconductor device}) comprising: a plurality of transistors including first transistors and second transistors, the first transistors being disposed opposite the second transistors in a lateral direction with a first space between the first transistors and the second transistors in the lateral direction (items CHP1 (HW), CHP1 (HV), CHPI (HU), CHP1 (LW), HP1 (HW), CHPI (HW), "X" of Fig. 7 & items U phase, V phase, W phase of Fig. 1 and ¶[0040 & 0086-0087] shows and indicates a plurality of transistors CHP1 (HW)_CHP1 (HV)_CHPI (HU)_CHP1 (LW)_HP1 (HW)_CHPI (HW) {semiconductor chip CHP1 (HU) on which the high-side IGBT corresponding to the U phase is formed, a semiconductor chip CHP1 (HV) on which the high-side IGBT corresponding to the V phase is formed, and a semiconductor chip CHP1 (HW) on which the high-side IGBT corresponding to the W phase; semiconductor chip CHP1 (LU) on which the low-side IGBT corresponding to the U phase is formed, semiconductor chip CHP1 (LV) on which the low-side IGBT corresponding to the V phase is formed, semiconductor chip CHP1 (LW) on which the low-side IGBT corresponding to the W phase is formed} including first transistors CHP1 (HW)_CHP1 (HV) and second transistors CHP1 (LU)_CHP1 (LV), the first transistors CHP1 (HW)_CHP1 (HV) being disposed opposite the second transistors CHP1 (LU)_CHP1 (LV) in the lateral direction "X" with a first space CHP1 (HW)_CHP1 (HV)-between-CHP1 (LU)_CHP1 (LV) between first transistors CHP1 (HW)_CHP1 (HV) and second transistors CHP1 (LU)_CHP1 (LV) in the lateral direction "X”); and a gate driver electrically connected to the plurality of transistors to operate the plurality of transistors, the gate driver having a first portion disposed between the first transistors and the second transistors in the first space (item CHP3 of Fig. 7 and ¶[0088 & 0090] shows and indicates gate driver CHP3 {semiconductor chip CHP3 on which a gate control circuit of the three-phase inverter circuit is collectively formed; where semiconductor chip CHP3 and the six IGBT chips are electrically connected to each other via wires W} electrically connected and operate the plurality of transistors CHP1 (HW)_CHP1 (HV)_CHPI (HU)_CHP1 (LW)_HP1 (HW)_CHPI (HW); where the gate driver CHP3 has first portion CHP1 (HW)_CHP1 (HV)_CHP3_CHP1 (LU)_CHP1 (LV) disposed between first transistors CHP1 (HW)_CHP1 (HV) and second transistors CHP1 (LU)_CHP1 (LV) in first space CHP1 (HW)_CHP1 (HV)-between-CHP1 (LU)_CHP1 (LV)).

Regarding claim 2, Muto discloses an electronics apparatus, wherein: each of the first transistors are disposed on a first lateral side of the electronics apparatus, each of the second transistors are disposed on a second lateral side of the electronics apparatus opposite the first lateral side, and the first portion is between the first lateral side and the second lateral side in a central portion of the electronics apparatus (Fig. 7 and ¶[0040 & 0086-0087] shows where each of the first transistors CHP1 (HW)_CHP1 (HV) are disposed on first lateral side "X"_CHP1 (HW)_CHP1 (HV) of electronics apparatus SA (R); and where each of the second transistors CHP1 (LU)_CHP1 (LV) are disposed on second lateral side "X"_CHP1 (LU)_CHP1 (LV) of electronics apparatus SA (R) opposite the first lateral side "X"_CHP1 (HW)_CHP1 (HV); and where first portion CHP1 (HW)_CHP1 (HV)_CHP3_CHP1 (LU)_CHP1 (LV) is between first lateral side "X"_CHP1 (HW)_CHP1 (HV) and second lateral side "X"_CHP1 (LU)_CHP1 (LV) in a central portion of electronics apparatus SA (R)).

Regarding claim 4, Muto discloses an electronics apparatus, wherein each of the first transistors are disposed in a first row and each of the second transistors are disposed in a second row parallel to the first row (Fig. 7 and ¶[0040 & 0086-0087] shows where each of the first transistors CHP1 (HW)_CHP1 (HV) are disposed in a first row; and where each of the second transistors CHP1 (LU)_CHP1 (LV) are disposed in a second row parallel to the first row).

Regarding claim 5, Muto discloses an electronics apparatus, wherein a longitudinal axis of the first portion is parallel to the first and second rows (Fig. 7 and ¶[0040 & 0086-0087] shows where the longitudinal axis of first portion first portion CHP1 (HW)_CHP1 (HV)_CHP3_CHP1 (LU)_CHP1 (LV) is parallel to the first and second rows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muto, as detailed in the rejection of claim 1, in view of Yamane et al.  (US 6,215,679 B1 and Yamane hereinafter).
Regarding claim 7, Muto discloses an electronics apparatus, further comprising: at least one of the first transistors and at least one of the second transistors (Fig. 7 and ¶[0040 & 0086-0087] shows and indicates where at least one transistor of the first transistors CHP1 (HW)_CHP1 (HV); and where at least one transistor of the second transistors CHP1 (LU)_CHP1 (LV)). 
However, Muto does not disclose further comprising: a capacitor electrically connected to at least one of the first transistors and at least one of the second transistors, wherein the capacitor includes a first portion disposed between the first transistors, and a second portion disposed between the second transistors.
Yamane discloses further comprising: a capacitor electrically connected to at least one of the first transistors and at least one of the second transistors, wherein the capacitor includes a first portion disposed between the first transistors, and a second portion disposed between the second transistors (items 4, 2, V, P, N of Fig. 12 and 1:24-33 & 3:1-12 shows and indicates further comprising capacitor 4-parallel-2-upper-V_2-lower-V-4-parallel {snubbery capacitor 4 connected in parallel to upper switching element 2 at V phase & snubber capacitor 4 connected in parallel to lower switching element 2 at V phase} electrically connected to first transistors 2-upper {upper IGBT switching elements} and second transistors 2-lower {lower IGBT switching elements}; where capacitor 4-parallel-2-upper-V_2-lower-V-4-parallel includes first portion 4-P_2-upper {capacitor portion 4  connecting positive electrode P that is electrically connecting upper IGBT switching elements 2} disposed between first transistors 2-upper; and where capacitor 4-parallel-2-upper-V_2-lower-V-4-parallel includes second portion 4-N_2-lower {capacitor portion 4  connecting negative electrode N that is electrically connecting lower IGBT switching elements 2} disposed between second transistors 2-lower; therefore, Muto will have an electronic apparatus that will have a capacitor that is electrically connected to at least one of the first transistors and at least one of the second transistors, where the capacitor includes a first portion that is disposed between the first transistors, and a second portion disposed between the second transistors by incorporating the snubbery capacitors of Yamane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising: a capacitor electrically connected to at least one of the first transistors and at least one of the second transistors, wherein the capacitor includes a first portion disposed between the first transistors, and a second portion disposed between the second transistors into the structure of Muto. One would have been motivated in the electronic apparatus of Muto and have the capacitor electrically connected to at least one of the first transistors and at least one of the second transistors, where the capacitor includes a first portion disposed between the first transistors, and a second portion disposed between the second transistors in order to suppress surge voltages occurring in the plurality of transistor switching elements section, as indicated in 1:29-30 by Yamane, in the electronic apparatus of Muto.

Regarding claim 8, modified Muto discloses an electronics apparatus, wherein the capacitor includes a third portion connecting the first and second portions of the capacitor, wherein the third portion extends over the first portion of the gate driver (Yamane: Fig. 12 and 1:24-33 & 3:1-12 shows and indicates where capacitor 4-parallel-2-upper-V_2-lower-V-4-parallel includes third portion 4-V connecting the first portion section first portion 4-P-V_2-upper of first portion 4-P_2-upper and second portion section 4-N-V_2-lower of second portion 4-N_2-lower of capacitor 4-parallel-2-upper-V_2-lower-V-4-parallel; therefore, third portion 4-V of Yamane is interpreted to extend over the first portion section CHP1 (HV)-CHP3- CHP1 (LV) of first portion CHP1 (HW)_CHP1 (HV)_CHP3_CHP1 (LU)_CHP1 (LV) of the gate driver CHP3 of Muto).

Allowable Subject Matter
Claims 3, 6, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the primary reason for allowance is due to an electronics apparatus, wherein in a first view of the electronics apparatus, a second portion of the gate driver is disposed in a second space outside of the first space, wherein a longitudinal axis of the second portion is perpendicular to a longitudinal axis of the first portion.
Regarding claim 6, the primary reason for allowance is due to an electronics apparatus, wherein the gate driver is substantially T-shaped.
Regarding claim 9, the primary reason for allowance is due to an electronics apparatus, further comprising: a busbar that electrically connects one or more of the first transistors to one or more of the second transistors, wherein the busbar includes an aperture; and an electrical conductor disposed within the aperture and electrically connects the gate driver to one of the first transistors.
Regarding claim 10, the primary reason for allowance is due to the dependency on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847